Citation Nr: 1221806	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a spine disorder, to include as manifesting in the cervical and thoracic spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1992 to October 1995.  There are additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard, Air Force Reserve, and Air National Guard.  A period of duty, from October 2003 to January 2003, is reflected as potentially having occurred.  Further action is needed to determine the type of service rendered.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran had requested a hearing before a Veterans Law Judge; however, he failed to report to his scheduled hearing.  As no good cause has been given with respect to his absence, the request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he experiences a disability in his lower neck/upper back as a result of his active service and periods of ACDUTRA and INACDUTRA.  The Veteran served three years of active duty as an infantryman between 1992 and 1995, and he had subsequent service in the Army National Guard, Air Force Reserve, and Air National Guard.  

Specific contentions for spine disablement relate to the Veteran's allegations of stresses on his neck and back as a result of the circumstances of infantry service as well as from an alleged lift injury.  With regard to the stresses on the spine, the Board notes that the Veteran received the Air Assault Badge while in active service.  To earn this credential, a soldier must perform "fast-rope" exits from hovering rotary wing aircraft, and such a duty would, by necessity, entail a certain degree of stress on the neck and back.  With regard to his service in the reserve components, the Board notes a service treatment record, dated in March 1999, which documents a hard landing following a parachute exit from an aircraft at Ft. Benning, Georgia.  At the time of this incident, which occurred in an ACDUTRA or INACDUTRA period, there were not any complaints of back or neck pain.  Despite the lack of complaint at that time, however, the Board notes that there is clearly evidence of a traumatic impact, and that parachute service is, in itself, stressful on the body.  

The Veteran has further alleged that he was placed onto an extended period of active duty in support of Operation Noble Eagle.  The record documents that the Veteran was ordered to a period of service between October 2002 and February 2003.  The Veteran's orders indicate that he reported for duty in October 2002 and was released in January 2003.  The orders indicate that the Veteran was sent to either active duty or ACDUTRA in support of Operation Noble Eagle.  Parenthetically, it is noted that Operation Noble Eagle refers to homeland security efforts in the United States following the September 11, 2001 terrorist attacks.  The RO, in noting that the record did not reflect service in Noble Eagle, failed to recognize that such duty would not require the Veteran to be deployed overseas.  While there is evidence of an order to either active duty or ACDUTRA, with apparent notification that the Veteran was present for duty between October 2002 and January 2003, the character of that service has yet to be certified by VA.  Upon remand, the RO should verify this alleged period of service with the service department and categorize it accordingly (active service, ACDUTRA, etc.)

As regards the contentions of injury during the October 2002 to January 2003 period of duty, essentially, the Veteran contends that he injured his back and neck while moving a tent.  The service treatment records do not contain an entry for such an injury; however, the Veteran has continually forwarded credible assertions as to the circumstances of his service since the commencement of his claim, and the Board does not doubt that he experienced some sort of injury while performing security duties in the continental United States (Veteran was a member of an Air Force Reserve Security Forces unit).  Nonetheless, as noted, it is necessary to determine the type of service rendered in this period before a final adjudication can occur.  

There are records of treatment from the Veteran's private chiropractor contained in the claims file.  Indeed, the Veteran had treatment from this provider in November 2003, and he had a period of treatment for neck complaints from August 2005 to February 2007.  A radiographic report, dated in November 2003, assessed a mild loss of the lordotic curve in the neck with a possible old trauma to the superior facet of C7.  In August 2005, the chiropractor noted that the Veteran had had pain in his neck and upper back for several years.  It was noted that the Veteran had minor injuries as a police officer (his civilian occupation), and the chiropractor also reported that the Veteran complained of experiencing injuries while "sky diving."  The Veteran, in positing his notice of disagreement with the RO's denial of his claim, stated that this was a point of confusion on the part of the chiropractor.  That is, the Veteran noted that he has never engaged in recreational sky-diving, with his sole parachute experience being that which was obtained in the military.  The chiropractor, the Veteran explained, had no military experience, and thus made an error in categorizing the type of parachute activity in which the Veteran had engaged.  

Essentially, the Board notes that there are complaints of back and neck pain of record, with radiographic evidence suggesting a possible fracture residual to the neck as well as abnormality in the lordotic curve.  The Veteran's service as a paratrooper in the Army National Guard, to include one episode of a hard landing, as well as his service in an Air Assault unit while in the active Army, is well-documented.  The evidence regarding current disability in the upper back and neck is not conclusive or unequivocal; however, the noted curvature abnormality and possible residual of trauma in C7 are certainly suggestive of a potential chronic disability.  Given this, and given the noted active duty and INACDUTRA/ACDUTRA traumas associated with the performance of duties as an Airborne/Air Assault infantryman, the Board will schedule the Veteran for a comprehensive VA orthopedic examination addressing the current nature and etiology of any disorder of the spine, to include the reported manifestations in the lower neck and upper back.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Determine from the service department as to if the Veteran engaged in a period of active service, ACDUTRA, or other type of service between October 2002 and February 2003.  The orders and apparent verification of some type of duty, between October 2002 and January 2003, to include as in support of Operation Noble Eagle, should be considered when making a determination on the type of service, if any, actually rendered by the Veteran.  If there is any certified period of active duty or ACDUTRA noted in this time period, annotate the record accordingly.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the nature and etiology of any spine disorder, to include any manifestations in the neck and upper back.  In this regard, the examiner is asked to opine as to what pathology is currently present in the Veteran's spine, if any, and if such pathology, to include any identified fracture residuals and/or curvature abnormality, is at least as likely as not (50 percent probability or greater) related to active service or to an injury experienced during ACDUTRA/INACDUTRA, to include Airborne and Air Assault service, with a documented hard parachute landing in March 1999, and any lift injuries associated with verified periods of active duty or ACDUTRA/INACDUTRA.  A rationale should be associated with any conclusions reached.  

3.  Thereafter, re-adjudicate the claim on a de novo basis.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


